                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   7:20-CV-00028-D

 Anti-Tranny Political Action
 Committee & Napier Sandford Fuller,

                         Plaintiffs,
                                                                       Order
 v.

 State of North Carolina, et al.,

                         Defendants.


        In response to the court’s April 17, 2020 Order, Plaintiff Napier Sandford Fuller filed

several motions. The court will address each motion individually.

        Fuller first moved to withdraw Anti-Tranny Political Action Committee as a plaintiff. D.E.

13. The court construes this request as a stipulation of dismissal by ATPAC under Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. The stipulation is self-executing when filed

and no other court action is required. Thus, the court denies this motion as moot. The Clerk of

Court should update the docket to reflect ATPAC’s updated status. Any other filings should list

only Fuller as a plaintiff.

        Next, Fuller informed the court that he wished to dismiss the nearly identical case he filed

at 7:20-CV-00029-D. D.E. 14. The Clerk of Court has dismissed that action. Thus, no further

action is required by the court, and this motion is denied as moot.

        Finally, Fuller seeks to file an amended complaint before the court conducts its § 1915

screening. D.E. 5, 8, 15. The Federal Rules allow a party to amend its pleading once as a matter of

course within 21 days after serving it, or, if another party must respond to the pleading, within 21

days after service of a responsive pleading or a motion under Rule 12(b), (e), or (f). Fed. R. Civ.




            Case 7:20-cv-00028-D Document 17 Filed 04/30/20 Page 1 of 2
P. 15(a)(1). Because Fuller’s complaint is subject to a preliminary review under 28 U.S.C. § 1915,

he has not served the defendants with a copy of the complaint. Thus, the period when Fuller may

amend his pleading as a matter of right has not expired. The court grants Fuller’s motions to amend

his complaint.

       Fuller must file his amended complaint within 14 days from the date of entry of this order.

After the court receives the amended complaint, it will conduct a § 1915 screening. Fuller should

be aware that in conducting the screening, the court will only consider the allegations in the

amended complaint and will not consider allegations in any other filing. Once the court has

completed the screening, it will provide more instructions, if necessary, about service of the

summons and complaint on the defendants.

Dated: April 30, 2020

                                             ______________________________________
                                             R OBERT T. NUMBERS, II
                                             Robert
                                             U NITEDT. Numbers,
                                                    STATES       II
                                                            MAGISTRATE    JUDGE
                                             United States Magistrate Judge




                                                2

           Case 7:20-cv-00028-D Document 17 Filed 04/30/20 Page 2 of 2
